Citation Nr: 1138270	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-09 339	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel






INTRODUCTION

The Veteran had active service from May to September 1990, and from June to July 2003, including additional service in the Air Force Reserves and Air National Guard.

This appeal to the Board of Veterans Appeals (Board) arises from a June 2007 rating action that denied service connection for bilateral hearing loss.

By decision of October 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has not been accomplished.  

Appellate review discloses that the evidentiary record is incomplete, in that some of the veteran's service medical records have not been obtained.  In January 2007, the Veteran stated that hearing loss was diagnosed in approximately 2001 during physical examination at Dannelly Air Field in Montgomery, Alabama.  In September 2007, he stated that he suffered acoustic trauma from military jet aircraft noise while he was working near a flight line at Dobbins Air Force Base (AFB), Georgia in service from 1990 to 1997.  In October 2010, the Veteran stated that he was a member of the 94th Services Squadron at Dobbins AFB.  However, efforts to obtain medical records from those facilities have not been made.    

Under the circumstances, the Board finds that this case must be remanded to the RO to conduct a search for the veteran's original service medical records; if necessary, to make an effort to rebuild any missing service medical records in accordance with VA procedures specified in M21-1MR, Parts II and III; and to document those efforts and associate them and any records obtained with the claims folder.  The RO must conduct a reasonably exhaustive search for the original service medical records, and exercise due diligence in reconstructing them in the absence of locating the original records.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).
 
In October 2010, the Board remanded this case to the RO for a VA audiological examination of the Veteran to determine the nature and etiology of his hearing loss.  Appellate review discloses that the RO's examination request orders directed that notice of the examination that was sent to the Veteran by the VA medical facility be obtained and associated with the claims folder in the event he failed to report for examination.  A November 2010 VA contact report discloses that the Veteran communicated that he was unable to report for the scheduled examinations, that he requested that the examination be scheduled for a Saturday, and that he notified the RO that he would be leaving the U.S. in late 2010 for approximately one year.  In March 2011, a RO official noted that the Veteran had failed to report for the scheduled examination, but the claims folder does not contain a copy of any notice of examination sent to him by the VA medical facility at which it was to have been conducted.  Moreover, appellate review of the RO's examination request order noted that the Veteran had not been required to attend an examination, that he was currently out of the country and unavailable, and that a physician was to have reviewed the claims folder and furnished an opinion as to the nature and etiology of his hearing loss based on the evidence of record.  However, no such medical opinion was obtained. 

Under the circumstances, the Board finds that due process of law requires that additional medical information be obtained prior to an appellate decision in this case.  Moreover, inasmuch as the Veteran may again be residing in the U.S. as of late 2011, the RO should attempt to contact him at a current address of record to determine if he is available for a VA audiological examination; the RO should engage the assistance of his representative in ascertaining his whereabouts.  If the Veteran is available for examination, the RO should schedule a VA audiological examination to determine the nature and etiology of his hearing loss.  If he is unavailable, the RO should forward this case to a VA audiologist for a medical opinion as to the nature and etiology of his hearing loss based on the evidence of record. 

The Veteran is hereby advised that failure to report for examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and the death of an immediate family member.  Id.  If the Veteran does not report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this appeal is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should directly contact Dannelly Air Field in Montgomery, Alabama and obtain the veteran's complete service medical records, to specifically include any physical examination report in approximately 2001 wherein hearing loss was diagnosed.  The RO should also directly contact Dobbins AFB, Georgia 30069 and obtain any service medical records of the Veteran while a member of the 94th Services Squadron from 1990 to 1997.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c), which requires efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

If the RO is unsuccessful in obtaining the veteran's complete service medical records, it should follow appropriate VA procedures to rebuild or reconstruct them.  Documentation of these efforts should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should attempt to contact the Veteran at his current address of record to determine if he is available for VA examination; the RO should engage the assistance of his representative in ascertaining his whereabouts.  If the Veteran is available for examination, the RO should schedule a VA audiological examination to determine the nature and etiology of his hearing loss.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the appellant's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should specifically review the evidence in the claims folder, including the service and post-service records, and render opinions for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50 percent probability), or it is not at least as likely as not (i.e., there is less than a 50 percent probability) that any currently-diagnosed hearing loss disability (a) had its onset in military service as a result of acoustic trauma, or (b) is directly related to any acoustic trauma that the appellant identifies as having had, or event that occurred, during service that might not be reflected in the service medical records.  

In reaching his opinions, the audiologist should provide a detailed discussion of the appellant's documented medical history and assertions, and set forth the complete rationale for all conclusions and opinions reached in a printed (typewritten) report.  

4.  If the appellant fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  If the Veteran is unavailable for examination, the RO should refer the claims folder to a VA audiologist for the medical opinions specified in paragraph 3 above based on the evidence of record.

6.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.
 
8.  If the claim on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

